Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.    	Claims 1-6 are allowed
	Th is application is subject to a Terminal Disclaimer to the issued patent US 10,812,803 and approved on 11/09/2021
Reasons for Allowance
3.    	The instant amendment to claims overcomes the obviousness rejection over Jaehyun Lim US 2011/0293001 in lieu of Prov. Appl. No. 61/347,821 filed on May 25, 2010, by a video coding in intra-prediction mode where the prediction loop relies on deriving a first prediction value from a neighboring reconstructed reference and a second prediction value derived from a reference sample from a sample positioned within the current block and a reference positioned at the upper-left corner of the current block from which determining a final prediction from the combined weighted first and second prediction values based on the intra-prediction mode reconstructed sample located within the current block.
	Other art considered relevant identified in Andersson et al., US 2009/0257492 performing an directional intra prediction (Par.[0006] Fig.10, 12) deriving a first 
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/